09-1927-cv
         O’Reilly v. Connecticut Light & Power Co.


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17 th day of March, two thousand and ten.
 5
 6       PRESENT: ROBERT D. SACK,
 7                RICHARD C. WESLEY,
 8                         Circuit Judges,
 9                RICHARD K. EATON,
10                         Judge. *
11
12
13       MICHAEL J. O’REILLY and JOHN T.
14       O’REILLY,
15
16                                       Plaintiffs-Appellants,
17
18                       -v.-                                                   09-1927-cv
19
20       CONNECTICUT LIGHT & POWER COMPANY,
21       DIANE H. BROWN, MARY GOFFIN, and NORTHEAST
22       UTILITIES,
23
24                                       Defendants-Appellees.
25
26
27




                 *
                 The Honorable Richard K. Eaton, United States Court of International
         Trade, sitting by designation.
 1   FOR APPELLANTS:     MICHAEL J. O’REILLY and JOHN T.
 2                       O’REILLY, pro se, Guilford, CT.
 3
 4   FOR APPELLEES:      HOWARD K. LEVINE, Carmody & Torrance LLP,
 5                       New Haven, CT (Duncan R. MacKay and
 6                       Alicia B. Davenport, Northeast Utilities
 7                       Service Company, Legal Department,
 8                       Berlin, CT, on the brief).
 9
10        Appeal from the United States District Court for the
11   District of Connecticut (Chatigny, J.).
12
13        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

14   AND DECREED that the judgment of the United States District

15   Court for the District of Connecticut be AFFIRMED.

16        Plaintiffs-appellants Michael O’Reilly and John

17   O’Reilly, both pro se, commenced this action pursuant to,

18   inter alia, Title II of the Americans with Disabilities Act

19   (“ADA”), 42 U.S.C. § 12131 et seq.; the Fair Housing Act

20   (“FHA”), 42 U.S.C. § 3601 et seq.; the Fair Debt Collection

21   Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.; and

22   Connecticut law.    The district court granted summary

23   judgment in favor of defendants, and it denied plaintiffs’

24   subsequent motion for reconsideration.    Plaintiffs appeal

25   both decisions. 1   We assume the parties’ familiarity with


          1
           We have jurisdiction to review both the district
     court’s February 2, 2009 order and its April 2, 2009 denial
     of plaintiffs’ motion for reconsideration. See “R” Best
     Produce, Inc. v. DiSapio, 540 F.3d 115, 121 (2d Cir. 2008).
     However, plaintiffs have not challenged the district court’s

                                    2
1    the underlying facts, the procedural history, and the issues

2    presented for review.

3        We review de novo a district court’s order granting

4    summary judgment.     Graves v. Finch Pruyn & Co., 457 F.3d

5    181, 183 (2d Cir. 2006).     Having conducted a thorough and

6    independent review of the parties’ submissions and the

7    appellate record, we conclude that the district court

8    properly granted summary judgment in favor of defendants.

9    First, Michael O’Reilly failed to adduce sufficient evidence

10   that defendants discriminated against him “‘by reason of’”

11   his disability.     Bolmer v. Oliveira, 594 F.3d 134, 148 (2d

12   Cir. 2010) (quoting 42 U.S.C. § 12132).     Therefore, summary

13   judgment was appropriate as to his claim under Title II of

14   the ADA.   Second, with respect to Michael O’Reilly’s FHA

15   claim, we agree with the district court that a rational

16   trier of fact could not conclude from this record that

17   defendants violated the statute in the manner that plaintiff

18   alleges.   Third, the district court properly dismissed both

19   plaintiffs’ FDCPA claims because no defendant in this action

20   is a “debt collector” under the statute.     See 15 U.S.C. §



     April 22, 2008 dismissal of John O’Reilly’s claims under the
     ADA and FHA, and both plaintiffs’ claims pursuant to the
     Federal Trade Commission Act, 15 U.S.C. § 1692l.

                                     3
1    1692a(6).   Finally, because each of plaintiffs’ federal

2    claims was properly dismissed, the district court acted

3    within its discretion by declining to exercise supplemental

4    jurisdiction over the remaining state-law claims.    WWBITV,

5    Inc. v. Vill. of Rouses Point, 589 F.3d 46, 52 (2d Cir.

6    2009).   Accordingly, the district court did not err by

7    granting defendants’ motion for summary judgment.

8        Following the district court’s entry of summary

9    judgment, plaintiffs’ filed a timely motion for

10   reconsideration.   The district court denied this motion, and

11   we review that conclusion for abuse of discretion.    United

12   Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009).

13   However, for substantially similar reasons to those stated

14   by the district court in its April 2, 2009 order, that

15   motion was properly denied as well.

16       We have considered each of plaintiffs’ arguments and

17   find them to be without merit.    Accordingly, the judgment of

18   the district court is hereby AFFIRMED.

19
20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe, Clerk
22
23




                                   4